                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

DAVID MICHAEL POWELL,

               Plaintiff,                                      Case Number 19-11194
v.                                                             Honorable David M. Lawson
                                                               Magistrate Judge Mona K. Majzoub
ARGOSY UNIVERSITY, DREAM
CENTER EDUCATION HOLDINGS,
DOTTORE COMPANIES, LLC, and
U.S. DEPARTMENT OF EDUCATION,

               Defendants.
                                               /

                ORDER ADOPTING REPORT AND RECOMMENDATION
                AND DISMISSING CASE FOR FAILURE TO PROSECUTE

       Presently before the Court is the report issued on December 9, 2019 by Magistrate Judge

Mona K. Majzoub pursuant to 28 U.S.C. § 636(b), recommending that the Court dismiss the

complaint without prejudice for failure to prosecute, after the plaintiff failed to take required action

to allow service of process to be completed by the United States Marshal and failed to respond to

the Court’s order to show cause. The Court notes that the plaintiff has taken no action and filed

no other papers in this matter since the initial pleadings were docketed in April 2019. Although

the magistrate judge’s report stated that the parties to this action may object to and seek review of

the recommendation within fourteen days of service of the report, no objections have been filed.

The parties’ failure to file objections to the report and recommendation waives any further right to

appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

Likewise, the failure to object to the magistrate judge’s report releases the Court from its duty to

independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court

agrees with the findings and conclusions of the magistrate judge.
       Accordingly, it is ORDERED that the report and recommendation (ECF No. 9) is

ADOPTED, and the complaint is DISMISSED WITHOUT PREJUDICE for failure to

prosecute.

                                                                 s/David M. Lawson
                                                                 DAVID M. LAWSON
                                                                 United States District Judge

Date: January 15, 2020


                                       PROOF OF SERVICE

                    The undersigned certifies that a copy of the foregoing order was
                    served upon each attorney or party of record herein by
                    electronic means or first class U.S. mail on January 15, 2020.

                                               s/Susan K. Pinkowski
                                               SUSAN K. PINKOWSKI




                                                 -2-
